PUBLISH

           IN THE UNITED STATES COURT OF APPEALS
                  FOR THE ELEVENTH CIRCUIT    FILED
                    ________________________
                                                   U.S. COURT OF APPEALS
                                                     ELEVENTH CIRCUIT
                            No. 98-8075                   02/23/99
                     ________________________         THOMAS K. KAHN
                                                           CLERK

                 D.C. Docket No. 1:96-CV-2475-MHS

AMERICAN CIVIL LIBERTIES UNION
OF GEORGIA; THE AIDS SURVIVAL
PROJECT; et al.,

                                                      Plaintiffs-Appellees,

                                versus

ZELL MILLER; in his official capacity as
Governor of the State of Georgia; and THURBERT
E. BAKER, in his official capacity as Attorney
General of the State of Georgia,

                                                   Defendants-Appellants.
                     _______________________

              Appeal from the United States District Court
                 for the Northern District of Georgia
                     _______________________

                          (February 23, 1999)

Before COX, CARNES, and HULL, Circuit Judges.

CARNES, Circuit Judge:
      After prevailing in a 42 U.S.C. § 1983 action to enjoin enforcement of a

Georgia statute, the plaintiffs filed a 42 U.S.C. § 1988 application for attorney

fees and expenses. They sought a total of $238,866.49, and the district court

entered an order awarding them that full amount plus an unexplained excess of

$810.65. The defendants, the Governor and Attorney General of Georgia,

appeal the order.

      We conclude that the district court’s award of attorney fees and expenses

in that amount was an abuse of discretion, because: a) excessive hours were

claimed for drafting the complaint and the briefs; b) excessive hours were

claimed in connection with a status conference and a demonstration conducted

for the court; c) hours were claimed for time that was not expended on the

litigation; d) non-local rates were claimed for some New York attorneys when

local attorneys were available to do the work; e) travel expenses were claimed

in connection with unnecessary work done by New York attorneys; and f) the

plaintiffs were awarded an amount exceeding that sought in their fee application.




                             I. BACKGROUND

                                       2
      On September 24, 1996, the fourteen plaintiffs, “a group of individuals

and organization members who communicate over the Internet,” filed a 179

paragraph complaint under 42 U.S.C. § 1983 challenging the constitutionality

of O.C.G.A. § 16-9-93.1, and seeking to prevent its enforcement. See ACLU

of Georgia v. Miller, 977 F. Supp. 1228, 1230 (N.D. Ga. 1997). That recently

enacted Georgia criminal statute prohibited Internet transmissions which falsely

identified the sender, or which used trade names or logos falsely stating or

implying that the sender was legally authorized to use them. See id.

      With the complaint, the plaintiffs also filed a motion for a preliminary

injunction, a supporting brief, and fourteen affidavits.        The defendants

responded with an opposing brief, six supporting affidavits, and a motion to

dismiss. The plaintiffs then filed a reply brief in support of the motion for a

preliminary injunction and a brief in opposition to the motion to dismiss.

      On January 8, 1997, the district court held a forty-minute status conference

at which it decided that an evidentiary hearing on the motion for preliminary

injunction would not be necessary. The court did agree, however, to allow the

plaintiffs to present a two-hour demonstration on Internet technology. On

January 30, 1997, the plaintiffs presented that demonstration, which consisted

                                        3
primarily of a Georgia Institute of Technology professor showing various

features of the Internet to the court.

      On June 23, 1997, the district court entered a preliminary injunction

against enforcement of the statute, concluding that the plaintiffs were

substantially likely to establish that the statute “imposes content-based

restrictions which are not narrowly tailored to achieve the state’s purported

compelling interest” and “is overbroad and void for vagueness.” Miller, 977 F.

Supp. at 1232. By subsequent agreement of the parties, the preliminary

injunction was made permanent on August 7, 1997. See id. at 1235. No

discovery, evidentiary hearings, oral argument, trial, or other proceedings

occurred during the eleven months the case was pending. No appeal was taken

from the injunction.

      After prevailing, the plaintiffs filed an application, with accompanying

brief and affidavits, seeking reasonable attorney fees and expenses pursuant to

42 U.S.C. § 1988. The application sought payment for the legal services of

five attorneys and their paralegals. Those five attorneys were the two lead

counsel, Mr. McClain (an Atlanta attorney in private practice) and Mr. Weber

(an Atlanta ACLU attorney); and three additional attorneys: Mr. Thorpe (an

                                         4
Atlanta attorney in private practice), Mr. Hansen (a New York ACLU attorney),

and Ms. Beeson (a New York ACLU attorney).

      In opposition to the fee application, the defendants filed an opposing

brief, affidavits, and a chart with color-coded categorization of the requesting

attorneys’ time sheets detailing what the defendants alleged were excessive,

unreasonable, and duplicative hours included in the application. In response to

the defendants’ opposition, the plaintiffs did not submit any additional evidence

or seek an evidentiary hearing. They did, however, file a reply in which they

withdrew claimed hours and expenses totaling $3297.70.1 After that concession,

the plaintiffs' fee application sought the sum of $233,075.25 in attorney fees (for

1072.95 hours of attorney and paralegal work) and $5,791.24 in expenses, for

a total of $238,866.49.

      The district court entered an order finding that both the number of hours

claimed and the billing rates requested by the plaintiffs were reasonable. It then

awarded the plaintiffs $239,677.14, one hundred percent of the amount



      1
       Specifically, they withdrew: 4 hours by McClain and .5 hours by Weber,
equal to $832.50 in attorney fees, for their work related to press releases; 6.3 hours
by Beeson, equal to $1638.00 in attorney fees; and, $827.20 in expenses associated
with Beeson’s trip to Atlanta to assist in filing the complaint.
                                          5
requested, plus an unexplained excess of $810.65.

                       II. STANDARD OF REVIEW

      We review a district court’s order awarding attorney fees for an abuse of

discretion. See, e.g., Gray v. Lockheed Aeronautical Sys. Co., 125 F.3d 1387,

1389 (11th Cir. 1997). “An abuse of discretion occurs if the judge fails to apply

the proper legal standard or to follow proper procedures in making the

determination, or bases an award upon findings of fact that are clearly

erroneous.” In re Hillsborough Holdings Corp., 127 F.3d 1398, 1401 (11th Cir.

1997). (internal citation and quotation omitted). “Although a district court has

wide discretion in performing these calculations,” Loranger v. Stierheim, 10

F.3d 776, 781 (11th Cir. 1994), “[t]he court's order on attorney[] fees must allow

meaningful review--the district court must articulate the decisions it made, give

principled reasons for those decisions, and show its calculation." Norman v.

Housing Auth. of Montgomery, 836 F.2d 1292, 1304 (11th Cir. 1988).

                              III. DISCUSSION

     A. THE LEGAL STANDARD GOVERNING ATTORNEY FEES
                        AWARDS

      A reasonable attorney fees award under 42 U.S.C. § 1988 is “properly


                                        6
calculated by multiplying the number of hours reasonably expended on the

litigation times a reasonable hourly rate.” Blum v. Stenson, 465 U.S. 886, 888,

104 S. Ct. 1541, 1544 (1984). “This ‘lodestar’ may then be adjusted for the

results obtained.” Loranger, 10 F.3d at 781. In addition, “all reasonable

expenses incurred in case preparation, during the course of litigation, or as an

aspect of settlement of the case may be taxed as costs under section 1988.”

Dowdell v. City of Apopka, 698 F.2d 1181, 1192 (11th Cir. 1983).

      The “fee applicant bears the burden of establishing entitlement and

documenting the appropriate hours and hourly rates.” Norman, 836 F.2d at 1303.

That burden includes “supplying the court with specific and detailed evidence

from which the court can determine the reasonable hourly rate. Further, fee

counsel should have maintained records to show the time spent on the different

claims, and the general subject matter of the time expenditures ought to be set

out with sufficient particularity so that the district court can assess the time

claimed for each activity. . . . A well-prepared fee petition also would include

a summary, grouping the time entries by the nature of the activity or stage of the

case.” Id. (citations omitted)

    B. THE DEFENDANTS’ CONTENTIONS THAT THE DISTRICT

                                        7
                    COURT ABUSED ITS DISCRETION

      The defendants’ contention that the district court should not have awarded

the plaintiffs $239,677.14 requires us to address whether the district court

abused its discretion in (1) determining the number of hours the plaintiffs’

attorneys reasonably expended; (2) awarding the New York attorneys Hansen

and Beeson non-local rates in calculating the reasonable hourly rate for their

services; (3) failing to exclude any of the plaintiffs’ attorneys’ expenses; and (4)

awarding the plaintiffs an amount exceeding that requested in their fee

application. We will discuss each of those issues in turn.

 C. WHETHER THE DISTRICT COURT ABUSED ITS DISCRETION IN
     DETERMINING THE NUMBER OF HOURS REASONABLY
                       EXPENDED?

      Part of the district court’s task in calculating the lodestar is determining

the number of hours reasonably expended on the case. Here, the plaintiffs’ fee

application claimed that the five attorneys and their paralegals reasonably

expended 1072.95 hours on this case. The district court found that number of

hours to be reasonable. Contending to the contrary, the defendants argue that

hours should have been excluded from that total both because the plaintiffs’

attorneys did not exercise sufficient billing judgment, and because some hours

                                         8
included were not expended on the litigation. We will address each of those

arguments separately.

                         1. Lack of Billing Judgment

      Fee applicants must exercise what the Supreme Court has termed “billing

judgment.” Hensley v. Eckerhart, 461 U.S. 424, 434, 103 S. Ct. 1933, 1939-40

(1983). That means they must exclude from their fee applications “excessive,

redundant, or otherwise unnecessary [hours],” id., which are hours “that would

be unreasonable to bill to a client and therefore to one’s adversary irrespective

of the skill, reputation or experience of counsel.” Norman, 836 F.2d at 1301

(emphasis in original). As we will explain, these fee applicants did fail to

exercise billing judgment.

      If fee applicants do not exercise billing judgment, courts are obligated to

do it for them, to cut the amount of hours for which payment is sought, pruning

out those that are “excessive, redundant, or otherwise unnecessary.” Courts are

not authorized to be generous with the money of others, and it is as much the

duty of courts to see that excessive fees and expenses are not awarded as it is

to see that an adequate amount is awarded.

      Those opposing fee applications have obligations, too. In order for courts

                                       9
to carry out their duties in this area, “objections and proof from fee opponents”

concerning hours that should be excluded must be specific and “reasonably

precise.” Norman, 836 F.2d at 1301.          The defendants in this case have

discharged that obligation well. In the district court and in this Court, they have

carefully analyzed the billing records and done what the fee application itself

should have done, which is to calculate the number of hours billed for

completing each of various litigation tasks: drafting the complaint, drafting the

briefs, preparing for and attending the status conference, and preparing for and

attending the Internet demonstration. Defendants have put forward specific

arguments designed to show that many of the hours submitted by the plaintiffs

in connection with a given task indicate a lack of proper billing judgment.

      Before going to the facts relating to this issue, we address three

preliminary matters. First, we note that the district court’s entire discussion of

the reasonableness of the hours submitted consists of general statements that

those hours accurately reflect the time and labor required, that the attorneys’

affidavits indicate they exercised billing judgment, and that affidavits “from

independent civil rights lawyers, as well as the court’s own knowledge and

experience further confirm the reasonableness of hours proffered.” While the

                                        10
court may rely on affidavits and its own knowledge and expertise, where

specific objections are made a court’s order should consist of more than

conclusory statements. The court’s order does not mention or enter any findings

about the defendants’ detailed objections that the hours billed by plaintiffs’

attorneys for specified tasks display a lack of billing judgment. A district court

should be mindful of its obligation to produce an order on attorneys fees that

allows for “meaningful review”        by articulating the decisions made and

supplying principled reasons for those decisions. See Norman, 836 F.2d at

1304. The more specific the objections to a fee application are, the more

specific the findings and reasons for rejecting those objections can be.

      The second preliminary matter that needs to be addressed is the plaintiffs’

complaint about the precision of the defendants’ objections on the billing

judgment issues. Instead of complaining that the objections are not precise

enough, the plaintiffs protest that the objections are too precise, that the

defendants’ approach is too itemized. Citing Commissioner, INS v. Jean, 496

U.S. 154, 161-62, 110 S. Ct. 2316, 2320-21 (1990), plaintiffs say that instead of

looking at the number of hours spent on specific tasks, the proper approach is

to look at the case as a whole to determine if the total number of hours spent is

                                       11
reasonable. The Jean decision does not support that position.

      The plaintiff in Jean was awarded attorney fees under the Equal Access

to Justice Act, 28 U.S.C. § 2412(d)(1)(A), because the government’s position

in the underlying litigation was not “substantially justified.” The government

argued that the plaintiff should not be entitled to attorney fees for litigating the

fee matter unless the government’s position about the fee issue itself was not

“substantially justified.” The Supreme Court rejected that position, reasoning

that fee shifting statutes “favor[] treating a case as an inclusive whole, rather

than as atomized line-items.” Jean, 496 U.S. at 161-62, 110 S. Ct. at 2320.

Nothing about the holding in Jean precludes a fee opponent from challenging a

fee request on the basis that an excessive number of hours were billed on some

discrete task within the case. Moreover, our decisions contemplate a task-by-

task examination of the hours billed. See, e.g., Loranger, 10 F.3d at 782-83

(noting that 100 hours for the task of preparing a fee request in the case was

excessive); Duckworth v. Whisenant, 97 F.3d 1393, 1398 (11th Cir. 1996)

(disallowing redundant hours billed for the task of deposing witnesses).

      The third and final preliminary matter concerns the method the defendants

used to parcel out among the various litigation tasks all of the hours claimed by

                                        12
the plaintiffs. The imprecision of the billing records submitted by the plaintiffs

makes it difficult, if not impossible, to calculate with any precision the number

of hours an attorney devoted to a particular task in this litigation. The records

often lump together all the tasks performed by an attorney on a given day

without breaking out the time spent on each task. The defendants, in attempting

to analyze the billing records and calculate the number of hours spent by an

attorney on a given task, responded to the imprecision of the records by dividing

the total hours billed by an attorney on a given day by the number of tasks listed

and then assigning an equal amount of time to each task. Plaintiffs, who are

responsible for the problem to begin with, have not suggested a better solution

for it. Not wishing to penalize the defendants for plaintiffs’ failure to keep more

precise records, we will accept the defendants’ method for parceling out hours

to tasks, and we will rely in this opinion on the resulting numbers.

      We turn now to the defendants’ arguments about the number of hours the

plaintiffs’ attorneys claimed for various tasks, beginning with their argument

that excessive hours were billed for drafting the complaint.

                           a. Drafting the Complaint

      In addition to billing 21.74 hours for gathering pre-filing factual

                                        13
information and 38.46 hours for pre-filing legal research, the plaintiffs’ attorneys

billed 147.88 hours solely for the drafting work done on the complaint. The

defendants argue that 147.88 hours for drafting a complaint, even one that is 179

paragraphs (58 pages) long, is patently excessive and that private clients would

not be willing to pay for that many hours. (The attorneys billed $34,773.85 for

those 147.88 hours of drafting work alone.) The defendants contend that 38 of

the 179 paragraphs of the complaint were taken in whole or in part from the

filings in a similar case, ACLU v. Reno, 929 F.Supp 824 (E.D. Pa. 1996), aff’d,

Reno v. ACLU, 521 U.S. 844, 117 S. Ct. 2329 (1997). That other case, which

had been filed at the time this case commenced, concerned a First Amendment

challenge to a federal statute prohibiting the transmission of pornographic and

indecent speech to minors over the Internet.

      The plaintiffs respond by noting that their attorneys submitted sworn

affidavits stating that their billing records accurately reflect the time required to

draft the complaint in this case. Citing Perkins v. Mobile Hous. Bd., 847 F.2d

735, 738 (11th Cir. 1988), they argue that the district court properly declined to

exclude any of the claimed hours for drafting the complaint because, they say,

"[s]worn testimony [by plaintiffs' attorneys] that . . . [they] took the time claimed

                                         14
is evidence of considerable weight on the issue of the time required in the usual

case and therefore, it must appear that the time claimed is obviously and

convincingly excessive under the circumstances." But giving weight to sworn

statements of fee applicants does not mean accepting those statements as gospel.

Courts should not delegate their duty to examine and judge the reasonableness

of fee applications to the applicants.

      Having conducted our own review of the complaint and the entire record

in this case, we conclude that 147.88 hours for drafting the complaint was

excessive–even       “obviously    and    convincingly      excessive”–under       the

circumstances of this case. While there may be a complaint that reasonably

requires 147.88 hours to draft, the complaint in this case is not it.

          Thirty-six of the complaint’s paragraphs contain information taken in

whole or in part from the complaint and the proposed findings of fact in the

ACLU v. Reno case.2 So, 20 percent of the complaint’s 179 paragraphs are


      2
        Although the defendants contend that 38 of the complaint’s paragraphs
were adapted from the ACLU v. Reno filings, our review of the documents leads
us to conclude that the actual number is 36. Compare R1: 1 ¶ ¶ 1,3, 4, 9, 16, 17,
26, 27, 28, 29, 31, 32, 33, 35, 36, 37, 38, 39, 42, 43, 44, 47, 50, 87, 110, 111, 112,
114, 156, 157, 160, 161, 162, 163, 177, 178 with R 4: 36 Ex. E ¶ ¶ 1, 5, 7, 10, 24,
25, 38, 40, 44, 46, 47, 49, 53, 62, 80, 81, 82, 87, 150, 153, 174, 175 and R4: 36 Ex.
F ¶ ¶ 27, 155, 156, 157, 160, 161, 162, 286, 291, 292, 303, 304, 305, 308, 485,
                                          15
derived from publicly available filings in another case. Those filings were not

only publicly available, they were also easily accessible to these plaintiffs’

attorneys because two of them were also attorneys for the plaintiffs in ACLU v.

Reno. An attorney is not entitled to be paid in a case for the work he or another

attorney did in some other case. That reason alone would justify holding that the

district court abused its discretion by failing to exclude any of the 147.88 hours

billed for drafting the complaint. See Norman, 836 F.2d at 1301 (district court

must exclude excessive, redundant, or unnecessary hours from the fee award).

      There is another reason, too. When the plaintiffs filed their complaint they

also filed a motion for preliminary injunction, a brief, and fourteen affidavits

(one for each of the named plaintiffs). The attorneys billed 97.8 hours for

preparation of those affidavits. The defendants have not directly challenged that

aspect of the fee application, so the full amount of the hours spent on the

fourteen affidavits will be paid.3 No problem there.

489, 554, 555, 556, 559, 567, 570,572, 574, 575, 587, 606, 615, 620, 665.
      3
        We note that the defendants did argue that it was unnecessary to use 14
plaintiffs to challenge the unconstitutionality of the statute, and it therefore follows
that 14 affidavits were not necessary to support the preliminary injunction motion.
However, that argument is conclusory and fails to convince us the district court
clearly erred in finding as a fact that each of the 14 plaintiffs’ claims “was unique
and necessary to illustrate the myriad effects of the [challenged] statute on the
                                           16
      The problem is here. Our comparison of the fourteen affidavits with the

179-paragraph complaint reveals that the bulk of the complaint is simply an

edited version of those affidavits. Paragraphs 4-17 and 87-171 of the complaint

contain background information on the plaintiffs and describe the impact of the

Georgia Act on their activities. All of the information in those 99 paragraphs

is taken from the fourteen affidavits.4 It has merely been re-edited. In addition,

another 48 paragraphs of the complaint (paragraphs 26-73) contain general

background allegations about computer communications, the Internet, and

anonymous communication on the Internet. Virtually all of the allegations in

those 48 paragraphs is derived from information contained in one of those

fourteen affidavits the plaintiffs filed in support of the motion for a preliminary


diverse class of Internet users.”
      4
        Compare R1: 1 ¶ ¶ 4, 87-91, 170-71 with R1: 3 Ex M ¶ ¶ 2, 4, 5, 7, 9-12;
R1: 1 ¶ ¶ 5, 92-96, 170-71 with R1: 3 Ex G ¶ ¶ 2, 4, 6-8, 10, 11; R1: 1 ¶ ¶ 6, 97-
100, 170 with R1: 3 Ex J ¶ ¶ 2-4, 6-8; R1: 1 ¶ ¶ 7, 101-103, 170 with R1: 3 Ex I ¶ ¶
2-6; R1: 1 ¶ ¶ 8, 104-109, 168, 170, 171 with R1: 3 Ex F ¶ ¶ 1-5, 9-12, 17-19, 22,
25-28; R1: 1 ¶ ¶ 9, 110-115,168, 170-71 with R1: 3 Ex A ¶ ¶ 1-5, 9, 11-13; R1: 1 ¶
¶ 10, 116-121, 169-71 with R1: 3 Ex E ¶ ¶ 1-2, 4, 9-15, 14; R1: 1 ¶ ¶ 11, 122-132,
169-71 with R1: 3 Ex D ¶ ¶ 2-7, 9, 11-13, 15-18; R1: 1 ¶ ¶ 12, 133-138 with R1: 3
Ex N ¶ ¶ 2-8, 13-15; R1: 1 ¶ ¶ 13, 139-144, 168, 170 with R1: 3 Ex C ¶ ¶ 1, 3-5, 7-
11; R1: 1 ¶ ¶ 14, 145-150, 169-71 with R1: 3 Ex K ¶ ¶ 2-8, 10; R1: 1 ¶ ¶ 15, 151-
155, 169-71 with R1: 3 Ex L ¶ ¶ 2-8; R1: 1 ¶ ¶ 16, 156-160, 169-71 with R1: 3 Ex
H ¶ ¶ 1, 5-7, 10-13, 16, 17; and R1: 1 ¶ ¶ 17, 161-168, 170, 171 with R1: 3 Ex B ¶
¶ 1, 2, 4-15, 18, 19.
                                         17
injunction.5 All together, 147 of the 179 paragraphs in the complaint, or 82

percent of them, are edited versions of the contemporaneously filed affidavits,

the work on which was billed separately and will be paid.6

      Only 32 paragraphs in the complaint are not derived from the affidavits.

Of those 32 paragraphs, four7 contain information taken from the ACLU v. Reno

complaint, three8 consist of verbatim quotations of the allegedly unconstitutional

Georgia act challenged by the plaintiffs, and one9 simply realleges the previous

174 paragraphs. Thus, of the 179 paragraphs, only 24 consist of material not

derived from some other source. Under these circumstances, and given the fact

that the attorneys have billed and will be paid an additional 97.8 hours to

prepare the affidavits, the district court abused its discretion by failing to

exclude as excessive some of the 147.88 hours billed for drafting the complaint.

      5
       Compare R1: 1 ¶ ¶ 26-73 with R1: 3 Ex A ¶ ¶ 14-61.
      6
         There is some overlap between these 147 paragraphs consisting of
information taken from the affidavits and the previously referenced 36 paragraphs
taken from the ACLU v. Reno filings. Specifically, 32 of the 147 paragraphs
derived from the affidavits also contain information taken from the ACLU v. Reno
filings.
      7
       R1:1 ¶ ¶ 1, 3, 177, and 178.
      8
          R1:1 ¶ ¶ 21-23.
      9
       R1:1 ¶ 175.
                                       18
      Having concluded that a substantial number of the 147.88 hours must be

excluded as excessive, the question arises whether we must remand to the

district court the issue of the proper number of hours to exclude, or whether we

should decide it ourselves. Although we sometimes remand fee determination

issues to the district court for further consideration, we have discretion to decide

such issues at the appellate level. As we pointed out in Norman, “[f]or decades

the law in this circuit has been that ‘[t]he court, either trial or appellate, is itself

an expert on the question and may consider its own knowledge and experience

concerning reasonable and proper fees and may form an independent judgment

either with or without the aid of witnesses as to value.” Norman, 836 F.2d at

1303 (quoting Campbell v. Green, 112 F.2d 143, 144 (5th Cir. 1940)) (emphasis

added). Accordingly, “where the time or fees claimed seem expanded or there

is a lack of documentation or testimonial support the [appellate] court may make

the award on its own experience.” Id.

      We have relied on our expertise to make fee determinations in several

instances without remanding the issue to the district court. See, e.g., B-M-G Inv.

Co. v. Continental/Moss Gordin, Inc., 437 F.2d 892, 893 (5th Cir. 1971)

(reducing the fee award by $75,000 after determining the award was excessive);

                                          19
In the Matter of TMT Trailer Ferry, Inc., 577 F.2d 1296, 1299-1300 (5th Cir.

1978) (reducing the fee award by over $100,000 after determining the award

was excessive); Knighton v. Watkins, 616 F.2d 795, 800-01 (5th Cir. 1980)

(relying on this Court’s own expertise to determine a reasonable hourly rate for

purposes of calculating the fee award); In the Matter of U.S. Golf Corp., 639

F.2d 1197, 1206-07 (5th Cir. 1981) (same).10 At least three of our sister circuits

also have recognized that appellate courts possess the expertise and

discretionary authority to resolve certain fee determination issues at the appellate

level without the need for further remand. See Halderman v. Pennhurst State

School & Hosp., 49 F.3d 939, 942-45 (3d Cir. 1995); Rum Creek Coal Sales,

Inc. v. Caperton, 31 F.3d 169, 181 (4th Cir. 1994); Sidag Aktiengesellschaft v.

Smoked Foods Prods. Co., Inc., 960 F.2d 564, 566-67 (5th Cir. 1992).

      For appellate courts to resolve, instead of remand, fee determination issues

is consistent with the Supreme Court’s directive in Hensley, 461 U.S. at 437 &

n.12, 103 S. Ct. at 1941 & n.12, that a request for attorney fees should not result



      10
        We may not, however, make the fee award at the appellate level in cases
where an evidentiary hearing is required to clarify disputed issues of fact and an
evidentiary hearing was requested, but denied, before the district court. See King v.
McCord, 621 F.2d 205, 206 (5th Cir. 1980).
                                         20
in “a second major litigation.” By deciding such matters ourselves where

possible, we dispose of issues that ought not be extensively litigated, and we

exercise an appellate court’s authority to “direct the entry of such appropriate

judgment . . . as may be just under the circumstances.” 28 U.S.C. § 2106.

Putting an end to attorneys fees issues as soon as possible is, to borrow a phrase

from Holmes, a “concession to the shortness of life.” Reeve v. Dennett, 11 N.E.

938, 944 (Mass. 1887).

      In this instance, we will exercise our discretion and apply our own

expertise in fee determination issues to resolve the issue of how many hours

should be excluded as excessive for the task of drafting the complaint in this

case. Keeping in mind that “the measure of reasonable hours is determined by

the profession’s judgment of the time that may be conscionably billed and not

the least time in which it might theoretically have been done,” Norman, 836

F.2d at 1306, we conclude that lead counsel McClain and Weber should have

been able to draft a complaint comprised primarily of material derived from

other sources and with only 24 completely original paragraphs in no more than

40 hours (i.e., 20 hours each). The additional 107.88 hours billed by the

plaintiffs’ attorneys for drafting the complaint–13.89 by McClain, 2.93 by

                                       21
Weber, 1.31 by Thorpe, 7.90 by Hansen, and 81.85 by Beeson–should be

excluded.

                            b. Drafting the Briefs

      The defendants contend that the district court abused its discretion by

failing to exclude any of the hours that the plaintiffs’ five attorneys billed,

exclusive of research, for drafting and reviewing the three substantive briefs

filed before the district court. Those three briefs, which totaled less than 100

pages of written work product, included a brief in support of the plaintiffs’

motion for preliminary injunction, a reply brief in support of their motion for

preliminary injunction, and a brief opposing the defendants’ motion to dismiss

the complaint.

      The defendants argue that a review of the plaintiffs’ attorneys’ billing

records does not indicate any sort of division of labor among the attorneys for

their work in drafting the briefs. Instead, the records indicate substantial

duplication of effort. While the defendants concede that the hours of McClain,

Weber, and Thorpe were legitimate, they argue that the district court abused its

discretion by not excluding as redundant the hours of Hansen and Beeson. We

agree.

                                      22
      The “fee applicant bears the burden of establishing entitlement and

documenting the appropriate hours.” Norman, 836 F.2d at 1303. Redundant

hours must be excluded from the reasonable hours claimed by the fee applicant.

See Hensley, 461 U.S. at 434, 103 S. Ct. at 1939-40. Such “hours generally

occur where more than one attorney represents a client.” Norman, 836 F.2d at

1301-02.

      However, "[t]here is nothing inherently unreasonable about a client having

multiple attorneys." Id. at 1302. For that reason, a reduction for redundant hours

"is warranted only if the attorneys are unreasonably doing the same work. An

award for time spent by two or more attorneys is proper as long as it reflects the

distinct contribution of each lawyer to the case and the customary practice of

multiple-lawyer litigation." Johnson v. University College of Univ. of Ala. in

Birmingham, 706 F.2d 1205, 1208 (11th Cir. 1983). Thus, a fee applicant is

entitled to recover for the hours of multiple attorneys if he satisfies his burden

of showing that the time spent by those attorneys reflects the distinct

contribution of each lawyer to the case and is the customary practice of multiple-

lawyer litigation. But the fee applicant has the burden of showing that, and

where there is an objection raising the point, it is not a make-believe burden.

                                       23
      In this case, the billing records indicate that the plaintiffs threw five

attorneys at the task of drafting the three briefs. The three Atlanta attorneys

billed a total of 119.99 hours on drafting the briefs: McClain 55.37 hours,

Weber 42.00 hours, and Thorpe 22.62 hours, all of which the defendants

concede were legitimate. In addition to those hours, however, the plaintiffs seek

to recover for Hansen's 29.50 hours and Beeson's 82.12 hours, a total of 111.62

more hours. We conclude that the plaintiffs have not met their burden of

showing that the hours billed by Hansen and Beeson reflected a distinct

contribution on the part of those attorneys to the task of drafting the briefs.11

      Missing from the billing records of all of the plaintiffs' attorneys is any

indication of the distinct contribution each attorney made to the task of drafting

the briefs. Nor do any of the attorneys' affidavits clarify the billing records by

describing what each attorney contributed. The closest the affidavits come in

this regard is the conclusory statement in Weber's affidavit that the hours he

billed "represent a specific division of labor with co-counsel." That statement

gives no clue as to what that division of labor might have been. After the


      11
         We do not reach the issue of whether assigning five lawyers to drafting
briefs reflects the customary practice in cases of this type.
                                         24
plaintiffs were apprised in the district court of the defendants’ specific

objections to Hansen’s and Beeson's hours, they did not take the opportunity to

supplement the record--either through additional affidavits or by requesting an

evidentiary hearing--to show the distinct contribution, if any, that those two

lawyers made to the task of drafting the briefs.

      Accordingly, we conclude that the plaintiffs did not carry their burden of

showing they were entitled to recover for the hours of each of the attorneys

employed on the task of drafting the briefs, and therefore that the district court

abused its discretion by failing to exclude the hours Hansen and Beeson billed

for drafting the briefs: 29.50 for Hansen and 82.12 for Beeson.

            c. Preparing for and Attending the Status Conference

      The defendants next contend that the district court abused its discretion by

failing to exclude any of the 51 hours billed by four of the plaintiffs’ attorneys

for preparation for, travel to, and attendance at a status conference before the

district court in Atlanta. The defendants argue that the presence of four

attorneys, particularly two who flew in from New York, was excessive given

that the status conference lasted only forty-minutes and did not address the

merits of the case. Instead, they argue that the preparation for and attendance

                                       25
at the status conference could have been handled in no more than 2 hours by a

single attorney in Atlanta.

      We agree that the presence of four attorneys at a forty-minute status

conference that did not address the merits of the case was patently excessive.

See Johnson v. Georgia Highway Express, Inc., 488 F.2d 714, 717 (5th Cir.

1974) (The time billed for excessive lawyers in a courtroom or conference when

fewer would do, "may obviously be discounted.”) abrogated on other grounds

by Blanchard v. Bergeron, 489 U.S. 87, 109 S. Ct. 939 (1989). The presence of

two attorneys from New York was particularly unnecessary given that lead

counsel McClain and Weber, both of whom are located in Atlanta where the

conference took place, were available and attended. Nor was it necessary for

four separate attorneys to bill time preparing for such a short, non-merits related

status conference. In our judgment, based on a review of the record and all the

circumstances, we conclude that lead counsel McClain and Weber should not

have needed more than 8 hours between them (i.e., 4 hours each) to prepare for

and attend the status conference.12

      12
        While we agree with the defendants that it is possible that the preparation
for and attendance at the status conference could have been limited to 2 hours, we
also recognize that "the measure of reasonable hours is determined by the
                                         26
      We find unavailing the plaintiffs’ contention, raised for the first time at

oral argument, that the extensive preparation for and presence of four attorneys

at the status conference was required because they expected there to be

argument on the merits of the preliminary injunction motion. The plaintiffs do

not point to any evidence at all in the record to support the claim that they

expected argument on the merits. Moreover, it is unreasonable to bill hours

based on an unfounded expectation that there might be argument on the merits

when a simple call or letter to the district court judge's chambers would have

clarified the agenda of the status conference.

       Accordingly, we conclude that the district court abused its discretion by

not excluding as excessive any of the hours billed by the four attorneys for

preparing and attending the status conference.         In addition, because the

attendance of Hansen and Beeson at the conference was excessive, their travel

time to the conference should have been excluded. The hours that should have

been excluded in this regard are: 11.25 of McClain's hours; .7 of Weber's hours;

21.4 of Hansen's hours; and 9.65 of Beeson's hours.



profession’s judgment of the time that may be conscionably billed and not the least
time in which it might theoretically have been done.” Norman, 836 F.2d at 1306.
                                        27
           d. Preparing for and Attending the Internet Demonstration

      Prior to the district court’s ruling on the plaintiffs’ motion for a

preliminary injunction, the plaintiffs put on a live, in-court demonstration of

Internet technology. That demonstration consisted primarily of the plaintiffs’

expert, a Georgia Institute of Technology professor, describing various features

and characteristics of Internet technology for two hours. Although the plaintiffs

sent four lawyers to the demonstration, only McClain spoke, and his role was

essentially limited to introducing the expert.13

      The defendants contend that the district court abused its discretion by

failing to exclude any of the hours billed by four of the plaintiffs’ attorneys for

preparation for, travel to, and attendance at the two-hour Internet demonstration.

The defendants argue that, at a minimum, because only McClain spoke at the

demonstration, the hours billed by the other attorneys who attended the

demonstration, including the travel time of Hansen and Beeson from New York,

should have been excluded as unnecessary. In addition, they point out that four

attorneys billed over 8 hours each to meet with the expert and review the two-


      13
        McClain's words cover less than five pages of the fifty-four page transcript
of the demonstration.
                                         28
hour presentation the day before it was put on. The defendants argue that

McClain should have been able to handle those tasks on his own and therefore

the time billed by the other lawyers was redundant.14

      We agree that the presence of four attorneys at the demonstration was

patently excessive. The demonstration was an opportunity for the plaintiffs’

expert to provide the district court with technical knowledge on the Internet. It

was not a hearing to decide legal or factual issues requiring the participation of

so many attorneys. Accordingly, we conclude that while the district court did

not abuse its discretion in allowing the plaintiffs to recover the hours billed by

McClain, the only lawyer who played an active role at the demonstration, and

Weber, the other lead counsel in Atlanta, for attending the demonstration, it was

an abuse of discretion not to exclude as excessive the hours billed by the two

additional attorneys for traveling to and attending the demonstration. See

Johnson, 488 F.2d at 717 (The time billed for excessive lawyers in a courtroom



      14
        The defendants also argue that the plaintiffs’ attorneys impermissibly billed
hours for performing non-legal services in connection with the demonstration, such
as obtaining equipment, and that those hours should be excluded. Because
defendants did not raise this argument before the district court, we will not
consider it on appeal. See, e.g., Odum v. Clark, 748 F.2d 1538, 1543 (11th Cir.
1984).
                                         29
or conference when fewer would do, "may obviously be discounted.”). The time

that should have been excluded in this regard are 12.8 hours for Hansen and 11

hours for Beeson.

      We also believe that having four lawyers meet with the expert and review

his presentation the day before the demonstration constitutes duplicative effort,

absent some explanation why a squad of attorneys was necessary. As discussed

above, the fee applicant may recover for the time of multiple attorneys spent on

some task if he carries his burden of showing that the time spent by those

attorneys reflects the distinct contribution of each lawyer to the case and the

customary practice of multiple-lawyer litigation. The plaintiffs did not carry that

burden. Neither the billing records nor the affidavits filed by the plaintiffs’

attorneys shed any light on the distinct contribution, if any, each of the four

attorneys made to the task of meeting the expert and reviewing his presentation

the day before it was made. The billing records merely describe the time as

follows: “review presentation with co-counsel and Klein” (McClain) ; “[m]eet

with Kline and work on demonstration” (Weber); “[p]repare for court”

(Hansen); “[p]repare Klein, expert for hearing” (Beeson).

      Nor did the plaintiffs, once they were apprised in the district court of the

                                        30
defendants’ objection to those hours, take the opportunity to supplement the

record--either through additional affidavits or by requesting an evidentiary

hearing--to show the distinct contribution of each lawyer. Accordingly, the

district court abused its discretion by not excluding the hours billed by three of

the attorneys (those other than McClain) for the task of meeting with the expert

and reviewing the presentation the day before the demonstration. The hours that

should have been excluded in this regard are: 8.9 for Weber, 8 for Hansen, and

9.8 for Beeson.

                     e. Conferencing among the attorneys

      The defendants contend that the district court abused its discretion by

failing to exclude excessive hours for internal communications among the

plaintiffs’ attorneys (e.g., telephone conferences and e-mail). Because they did

not raise this argument before the district court, we will not consider it on

appeal. See, e.g., Odum v. Clark, 748 F.2d 1538, 1543 (11th Cir. 1984).

                   2. Hours Not Expended on the Litigation

      We next address the defendants’ contention that the district court abused

its discretion by failing to exclude from the hours for which compensation was

awarded those not expended on the litigation.       Specifically, the defendants

                                       31
contend that the following hours should have been excluded for that reason:

        (1) 6.33 hours billed by paralegal Rossiya Fajardo for time spent on the

        Internet “looking” for potential plaintiffs15;

        (2) 1.55 hours billed by Beeson for “soliciting” potential plaintiffs16;

        (3) 21.45 hours billed by McClain (17.65 hours) and Weber (3.8 hours)

        for interviewing, corresponding, and meeting with potential plaintiffs.17

The defendants argue that such hours are not compensable under 42 U.S.C. §

1988.

        “The Supreme Court has clearly stated that ‘[t]he time that is compensable

under § 1988 is that reasonably expended on the litigation.’” Loranger v.

Stierheim, 10 F.3d 776, 782 (11th Cir. 1994) (quoting Webb v. Board of Educ.

of Dyer Cty., 471 U.S. 234, 242, 105 S. Ct. 1923, 1928 (1985)) (emphasis in

original). It is the fee applicant’s burden to establish that the time for which

compensation is sought under § 1988 is time that was “reasonably expended on

the litigation.” See Norman, 836 F.2d at 1303 (holding that the fee applicant has

        15
             See Fajardo’s billing entries for August 20, 21, 22, and 27, 1996.
        16
             See Beeson’s billing entries for July 31 and August 20, 1996.

        See McClain’s billing entries for June 11, 13, 16, 17, 18, 19, 20, 21, 24,
        17

and 26, 1996 and Weber’s billing entry for June 14, 1996.
                                              32
burden of establishing its entitlement to the hours for which he seeks

compensation).

      We conclude that the hours spent looking for and soliciting potential

plaintiffs should not have been included in the time billed. Putting aside any

ethical considerations, time spent procuring potential plaintiffs is obviously not

expended on the litigation because until the attorney has a client, there is no case

to litigate. Accordingly, the district court abused its discretion by not excluding

those hours, which are 6.33 hours billed by paralegal Fajardo and 1.55 hours

billed by attorney Beeson.

      The hours billed for interviewing, corresponding, and meeting with

potential plaintiffs present a closer question. As an initial matter, we recognize

that in some instances, hours billed for such contacts between an attorney and

potential plaintiffs may be compensable under § 1988 if the time spent is not for

solicitation purposes. Interviews, correspondence, and meetings with a potential

plaintiff may yield factual information which will be utilized in pursuing the

litigation so that the time billed for those activities can be considered time

expended on the litigation.

      The problem here, however, is that the bare entries in the billing

                                        33
records–e.g., “interview with potential plaintiffs,” “correspondence with

potential plaintiffs,” or “meeting with potential plaintiffs”–do not establish that

the time was expended on the litigation. It is impossible to determine whether

the time spent was for solicitation or for a purpose which is compensable.

       Moreover, although the plaintiffs assert in their brief that the purpose of

the various contacts with potential plaintiffs was to conduct a factual

investigation and to interview potential witnesses, there is no evidence in the

billing records or affidavits to support that claim. Unsupported assertions in a

brief cannot substitute for evidence in the record. So far as the record indicates,

it is just as possible that the purpose of the hours billed for interviewing,

corresponding, and meeting with potential plaintiffs was to solicit those

individuals as clients. As we have already held, such time is not compensable.

      The result on this matter depends on the burden, and it is on plaintiffs.

Because the plaintiffs did not present sufficient evidence to carry their burden

of showing that the hours in question were expended on the litigation, the

district court abused its discretion by not excluding those hours. The hours it

should have excluded in this regard are the 17.65 hours billed by McClain and

the 3.8 hours billed by Weber for interviewing, corresponding, and meeting with

                                        34
potential plaintiffs.

   D. WHETHER THE DISTRICT COURT CLEARLY ERRED IN
 AWARDING THE NEW YORK ATTORNEYS NON-LOCAL RATES?

      The second half of calculating the “lodestar” is determining the

“reasonable hourly rate” for the attorneys’ services. A reasonable hourly rate

is "the prevailing market rate in the relevant legal community for similar

services by lawyers of reasonably comparable skills, experience, and

reputation." Norman, 836 F.2d at 1299 (citations omitted). “In reviewing the

district court’s hourly rate determination, an appellate court must be mindful

that, ‘[a]lthough an attorney[] fees award is reviewed for abuse of discretion, the

determination of what constitutes a reasonably hourly rate is a finding of fact

subsidiary to the total award and is therefore reviewed under the clearly

erroneous standard.” Brooks v. Georgia State Bd. of Elections, 997 F.2d 857,

868 (11th Cir. 1993) (quoting Turner v. Secretary of the Air Force, 944 F.2d 804,

808 (11th Cir. 1991)).

      In the district court, the defendants did not challenge the hourly rates

requested for the Atlanta attorneys McClain ($185), Weber ($185), and Thorpe

($165). They did, however, object to the plaintiffs’ request for “New York


                                        35
rates” of $350 per hour for Hansen and $260 per hour for Beeson, the New York

ACLU attorneys. The district court awarded those higher rates anyway.

      Specifically, the defendants argued that the plaintiffs were not entitled to

recover New York rates for those attorneys when there were Atlanta attorneys

who could have handled this case. In support of their argument, the defendants

submitted the affidavit of an Atlanta attorney stating that he was aware of

Atlanta attorneys who could have handled this case and that the affidavits of

McClain and Weber suggesting there were no such attorneys were incorrect.

       The district court did not resolve the dispute concerning whether there

were Atlanta attorneys with sufficient expertise to handle this case. Instead, it

held that Hansen and Beeson were entitled to New York rates because Hansen’s

and Beeson’s “special expertise was essential to the case.” In the alternative, the

court found the higher rates for those two attorneys were justified because they

were “no higher than rates charged by competent Atlanta trial attorneys in

important areas. Indeed, they are lower.” We conclude that awarding higher

rates on those rationales was clear error.18

      18
        The defendants also contend that the district court erred by awarding
attorney rates for paralegal work. Perhaps, but defendants did not make this
contention to the district court, so we will not consider it on appeal. See, e.g.,
                                           36
      The general rule is that the “relevant market” for purposes of determining

the reasonable hourly rate for an attorney’s services is “the place where the case

is filed.” Cullens v. Georgia Dep’t. of Transp., 29 F.3d 1489, 1494 (11th Cir.

1994). If a fee applicant desires to recover the non-local rates of an attorney

who is not from the place in which the case was filed, he must show a lack of

attorneys practicing in that place who are willing and able to handle his claims.

See id. See also Brooks, 997 F.2d at 869 (upholding decision to award non-local

rates based on the district court’s finding that there were no local attorneys who

could have handled the case).

      The district court clearly erred in awarding non-local rates without finding

that the plaintiffs had carried their burden of showing there were no attorneys

in Atlanta–the place where this case was filed–who were willing and able to

handle their claims. Neither of the district court’s reasons for awarding non-

local rates even addresses that crucial question.

       With regard to the district court’s first reason, the mere fact that Hansen

and Beeson provided “special expertise . . . essential to the case” does not show

that there were no Atlanta attorneys who were willing and able to provide


Odum, 748 F.2d at 1543.
                                       37
comparable expertise. A prevailing plaintiff is not entitled to have the losing

party pay for an attorney with the most expertise on a given legal issue,

regardless of price, but only for one with reasonable expertise at the market rate.

And “market rate” means the hourly rate charged in the local legal market by

someone with expertise in the area who is willing and able to take the case, if

such an attorney exists.

      As for the district court’s second reason, the statement that Hansen’s and

Beeson’s New York rates were comparable or lower to Atlanta trial attorneys

in undefined “important areas” is irrelevant. The relevant inquiry is not rates

charged by attorneys in undefined “important areas;” instead it is the rate

charged by attorneys with similar skills in similar cases. See Norman, 836 F.2d

at 1299.

      We also find unpersuasive the plaintiffs’ argument that the district court’s

award of non-local rates can nonetheless be upheld on the basis of our dicta in

Johnson v. University College, 706 F.2d at 1208, that “civil rights litigants may

not be charged with selecting the nearest and cheapest attorney.”19 The thrust



       That statement originated in Dowdell v. City of Apopka, 698 F.2d 1181,
      19

1192 (11th Cir. 1983). It was also dicta in that case.
                                        38
of the plaintiffs’ argument seems to be that interpreting this dicta literally, a civil

rights litigant may select and recover the rates charged by the farthest and most

expensive attorney. To the extent that the Johnson dicta can be read to suggest

as much, it is inconsistent with the law governing fee awards under § 1988. The

ultimate touchstone for fee awards under § 1988 is reasonableness. See 42

U.S.C. § 1988(b) (“[T]he court, in its discretion, may allow a prevailing party

. . . a reasonable attorney’s fee . . . .”) (emphasis added). We have never held

that it is reasonable to award non-local attorneys’ rates when competent local

counsel were willing and able to handle the fee-applicant’s claims. It is not.

      In the end, the heart of the plaintiffs’ argument is that Hansen and Beeson

were entitled to non-local rates because they were on the forefront of Internet

litigation by virtue of their involvement in the ACLU v. Reno case. We

disagree. As an initial matter, this case is less about Internet law than it is about

application of First Amendment vagueness and overbreadth law to the factual

setting of communication over the Internet. Thus, the legal expertise required

to litigate this case effectively was experience with those basic First Amendment

principles. While expertise with the Internet was helpful, it was not essential to

the ability to effectively litigate this case, any more than expertise with a

                                          39
particular religion would be essential to an attorney’s ability to litigate a First

Amendment free exercise case, or expertise with restaurant design would be

essential to an attorney’s ability to litigate a trade dress case involving that

subject matter. It is legal expertise, not factual expertise, that counts.

      We do not rule out the possibility that there might be a case where use of

an attorney from a higher-rate market who had extensive prior experience with

a particular factual situation could be justified because of efficiencies resulting

from that prior experience.      That could be reasonable and cost-sensible,

especially if it resulted in lower costs than would otherwise be necessary.

However, in light of the fact that the plaintiffs’ attorneys billed 1072.95 hours

for this case, many of which, as we have discussed, were excessive, redundant,

or otherwise unnecessary, any finding that savings or efficiencies resulted from

the use of non-local counsel in this case would be clearly erroneous.

       Finally, we take judicial notice of the fact that in 1996, the year this case

was filed, there were more than 14,000 attorneys in the Atlanta metropolitan

area.20 Based on our familiarity with the nature and expertise of the attorneys

      20
        A Lexis-Nexis search of the Martindale-Hubbell Law Directory reveals that
as of 1996, there were 14,042 attorneys listing a business address in the five
counties (Clayton, Cobb, DeKalb, Fulton, and Gwinnett) which make up the
                                        40
who form the Atlanta Bar, this Court judicially knows that a sufficient number

of those 14,000 attorneys possessed the requisite expertise in First Amendment

vagueness and overbreadth law to have provided lead counsel McClain and

Weber with the additional help they needed to effectively litigate this case.

      In sum, the district court clearly erred by awarding non-local rates for

Hansen and Beeson. On remand, the district court will have to determine a

reasonable hourly rate for Hansen’s and Beeson’s services according to the

Atlanta market rate for attorneys with similar skills and experience in similar

cases. In doing so, the district court should take account of the following two

points. First, even if the rates Hansen and Beeson submitted are reasonable for

New York, they are not reasonable by Atlanta standards given the obvious fact

that New York market rates are considerably higher than those which prevail in

Atlanta. Second, at the time this case was litigated, Hansen had over twenty

years of litigation experience while Beeson had less than three and apparently

had worked on only one case in her career. The significant disparity in their

experience should be reflected in the rates awarded. With that guidance, we

remand the matter of setting reasonable rates for them to the district court.


greater metropolitan Atlanta area.
                                       41
 E. WHETHER THE DISTRICT COURT ABUSED ITS DISCRETION IN
  FAILING TO EXCLUDE ANY OF THE PLAINTIFFS’ ATTORNEYS’
                       EXPENSES?

      The defendants contend that the district court abused its discretion by not

excluding some of the expenses billed by plaintiffs’ attorneys. Specifically, they

argue it was unreasonable to reimburse the expenses Hansen and Beeson

incurred in traveling between New York and Atlanta for the status conference

and Internet demonstration.21 We agree.

      “[W]ith the exception of routine office overhead normally absorbed by

the practicing attorney, all reasonable expenses incurred in case preparation,

during the course of litigation, or as an aspect of settlement of the case may be

taxed as costs under section 1988.” Dowdell, 698 F.2d at 1192. As discussed

above, the presence of Hansen and Beeson at the status conference and Internet

demonstration was unnecessary. Therefore, their travel expenses to attend those

hearings are not reasonable expenses recoverable under § 1988. The district



      21
        The defendants also claim the attorneys’ expenses for copying and long
distance telephone calls for attorney conferences were excessive by at “least two-
thirds.” Because they did not raise this argument before the district court, we will
not consider it on appeal. See, e.g., Odum, 748 F.2d at 1543.
                                         42
court abused its discretion by not excluding those expenses. The amount that

should have been excluded in this regard is $2,697.75.

 F. WHETHER THE DISTRICT COURT ABUSED ITS DISCRETION IN
  AWARDING THE PLAINTIFFS AN AMOUNT IN EXCESS OF THAT
      REQUESTED IN THE PLAINTIFFS' FEE APPLICATION?

      As mentioned earlier, the district court's order, without explanation,

awarded the plaintiffs $810.65 more than they requested in their fee application,

probably as the result of an arithmetical error, which constitutes an abuse of

discretion. To the extent that the excessive amount was the result of an

arithmetical error, it illustrates why district courts should, show their

calculations in fee orders. See Norman, 836 F.2d at 1304. The district court's

order in Duckworth v. Whisenant, 97 F.3d 1393 (11th Cir. 1996), which we

incorporated and made part of our opinion in that case, is a good model.

                             IV. CONCLUSION

      To sum up, we conclude that the district court abused its discretion by (1)

failing to exclude some of the plaintiffs’ claimed hours in order to reflect the

plaintiffs’ attorneys’ lack of billing judgment and their attempt to recover for

hours not expended on the litigation; (2) awarding higher, non-local rates when

there were local attorneys willing and able to handle the plaintiffs’ claims; (3)

                                       43
not excluding unnecessary expenses; and (4) awarding an amount exceeding that

sought by the plaintiffs in their fee application. Accordingly, we VACATE the

district court’s fee award order and REMAND for further consideration

consistent with this opinion.

      On remand, the district court should recalculate the lodestar consistent

with the directions we have provided in this opinion. Specifically, the district

court should exclude the following hours from the 1072.95 hours that the

plaintiffs claimed were reasonably expended on the litigation:

      a) 107.88 hours billed by the plaintiffs’ attorneys for drafting the

      complaint (i.e., 13.89 by McClain, 2.93 by Weber, 1.31 by Thorpe, 7.90

      by Hansen, and 81.85 by Beeson);

      b) 111.62 redundant hours billed by Hansen and Beeson for drafting the

      briefs (i.e., 29.50 by Hansen and 82.12 by Beeson);

      c) 43.00 excessive hours billed by the plaintiffs’ attorneys for preparation

      for, travel to, and attendance at the status conference (i.e., 11.25 by

      McClain, .7 by Weber, 21.4 by Hansen, and 9.65 by Beeson);

      d) 23.80 excessive hours billed by the plaintiffs’ attorneys for travel to and

      attendance at the Internet demonstration (i.e., 12.8 by Hansen, and 11.0

                                        44
      by Beeson) and 26.7 redundant hours billed by the plaintiffs' attorneys for

      preparing the expert for the demonstration (i.e., 8.9 by Weber, 8.0 by

      Hansen, and 9.8 by Beeson);

      e) 29.33 hours billed by the plaintiffs’ attorneys for hours not expended

      on the litigation (i.e., 17.65 by McClain, 3.8 by Weber, 1.55 by Beeson,

      and 6.33 by Fajardo).

In addition, the district court must determine a reasonable Atlanta market rate

for Hansen’s and Beeson’s services. It should also exclude from the fee award

the $2,697.75 claimed in expenses for Hansen’s and Beeson’s travel to the status

conference and Internet demonstration and the unexplained excess award of

$810.65.

      As a result of the directions outlined in the previous paragraph, the district

court’s fee order should provide as follows. The plaintiffs are entitled to recover

$64,270.85 for McClain’s services (347.41 hours times $185/hour); $32,295.45

for Weber’s services (174.57 hours times $185/hour); $4,915.35 for Thorpe’s

services (29.79 hours times $165/hour); $1,948.20 for paralegal Fajardo’s

services (22.92 hours times $85/hour); $483 for paralegal Judith Krone’s

services (6.9 hours times $70/hour); $78 for paralegal Rebecca Rodkin’s

                                        45
services (1.3 hours times $60/hour); $450 for paralegal Jonathan Borg’s services

(9 hours times $50/hour); and $75 for paralegal Scott Reynder’s services (1.5

hours times $50/hour). Thus, the total of the allowable attorney fees, not

counting what is due for Hansen’s and Beeson’s services, is $104,515.85. The

plaintiffs are also entitled to recover for $3093.79 in expenses.

         With regard to Hansen, the plaintiffs are entitled to recover for 26.4 hours

of Hansen’s services multiplied by the reasonable Atlanta rate determined by the

district court. Similarly, with regard to Beeson, the plaintiffs are entitled to

recover for 110.83 hours of Beeson’s services multiplied by the reasonable

Atlanta rate determined by the district court.

         Finally, we note that nothing prevents the parties from getting together and

agreeing upon a reasonable hourly rate to be paid for Hansen’s and Beeson’s

services. Doing so would be an appropriate “concession to the shortness of

life.”

         VACATED and REMANDED.




                                          46